Citation Nr: 0833788	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  02-15 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date prior to January 22, 
2001, for the grant of a total evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, granted TDIU 
effective from January 22, 2001.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The matter was previously before the Board in March 2004.  
The Board denied the veteran's claim for an effective date 
prior to January 22, 2001, for the award of TDIU.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2005 Order, pursuant 
to a joint motion, the Court vacated the March 2004 decision 
and remanded the matter to the Board. 

The Board once again denied the issue of entitlement to an 
earlier effective date for the grant of TDIU in a December 
2005 decision.  The veteran also appealed that decision to 
the Court, and in a January 2008 Judgment, the Court vacated 
the December 2005 decision and remanded the case for 
proceedings consistent with the memorandum decision.  The 
case has since been returned to the Board for appellate 
review.

The Board acknowledges the veteran's contention that the 
issue of a permanent and total rating pursuant to 38 C.F.R. 
§ 3.340(b) should be adjudicated because it is a predicate 
for the award of a variety of additional benefits, including 
special adapted housing, special home adaptation grants, and 
access to the Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA).  The Court noted 
that such a finding was implicit in the award of DEA benefits 
in the March 2002 rating decision and that the RO had 
explicitly stated in the March 2002 rating decision that the 
veteran's disabilities were permanent in nature and found him 
to be totally disabled.  However, because the case was 
already being remanded and VA had not entered any specific 
findings on the issues for the Court to review, the Court 
remanded the issues for the Board to consider in the first 
instance.  It is unclear as to whether the veteran intended 
to file a claim for such additional benefits.  Moreover, the 
RO has not adjudicated such issues.  Therefore, the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence, and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The February 1999 VA examination is accepted as the date 
of receipt of an informal claim for TDIU benefits.

3.  The earliest date as of which it is factually 
ascertainable that the veteran was unemployable to due his 
service-connected disabilities was July 12, 2001.


CONCLUSION OF LAW

The requirements for an effective date prior to January 22, 
2001, for a grant of TDIU benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.155(a), 3.157(b)(1), 3.400(o)(2), 4.16 (2007); Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of TDIU.  If, in response to 
notice of its decision on a claim for which VA has already 
given the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105 (d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003).  Thus, because the notice that was 
provided before TDIU was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  Therefore, 
the Board finds that under the holding in VAOPGCPREC 8- 03, 
further notice from VA to the veteran is not required with 
regard to his claim for an earlier effective date prior for 
the grant of TDIU.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical and 
personnel records, VA examination reports, VA treatment 
records, private medical records, and records from the Social 
Security Administration (SSA) are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran also had the opportunity to 
present oral testimony in support of his claim, but declined 
to do so in his substantive appeal.  See VA Form 9 received 
in October 2002.  In June 2005, the Board notified the 
veteran that his claim had been remanded for readjudication 
and issuance of a new decision.  The veteran was given the 
opportunity to present any additional evidence in support of 
his appeal.  In June 2005, the veteran notified the Board 
that he had no additional evidence to submit in support of 
his claim and asked that the Board proceed immediately with 
readjudication of his appeal.  The veteran's claim was also 
remanded in January 2008, and his representative did take the 
opportunity to submit additional argument in an August 2008 
brief.

The Court remanded the veteran's case in January 2008, in 
pertinent part, for the Board to determine whether a 
retrospective medical opinion is necessary to decide when it 
was factually ascertainable that the veteran was entitled to 
TDIU.  The duty to assist does include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary.  A retrospective medical 
opinion may be required to determine whether, and if so when, 
it can be concluded that the veteran's service-connected 
disabilities alone prevented a veteran from obtaining and 
maintaining substantially gainful employment.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008) (duty to assist may include 
development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence 
for the time period being rated).  However, the duty to 
provide one is not automatic.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Rather, it applies only once the 
evidence has met the minimal threshold of indicating the 
existence of a medical question.  It does not require a 
"fishing expedition" to substantiate a completely 
unsupported claim.  Gobber v. Derwinski, 2 Vet.App. 470, 472 
(1992); see also 38 U.S.C.A. § 5103A(a)(2) ("The Secretary 
is not required to provide assistance to a claimant under 
this section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  

In this case, the Board finds that there is sufficient 
evidence of record for the time period being evaluated and 
that a retrospective medical opinion is unnecessary.  An 
additional medical examination or opinion is only required if 
the record does "not contain sufficient medical 
evidence . . . to make a decision on the claim."  
38 U.S.C.A. § 5103A(d)(2)(C); see Wilson v. Derwinksi, 2 Vet. 
App. 16, 21 (1991) (remand necessary for additional medical 
examination where record before Board is inadequate); Green v 
Derwinski, 1 Vet. App. 121, 124 (1991).  The evidence of 
record does include a letter from a private psychologist, 
treatment records, VA examination reports, and SSA records 
dated prior to January 2001.  In fact, the treatment records 
include VA medical records dated from January 1999 to January 
2001.  As such, the record contains sufficient medical 
evidence for the Board to make a determination.  See Hammer 
v. Nicholson, 21 Vet. App. 420 (2006).  Indeed, any 
retrospective medical opinion would rely at least in part on 
those very same records. 

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence, which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to notify and to assist the 
veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to an earlier effective date for the 
grant of TDIU.  The veteran in essence has argued that the 
February 1999 VA examination report, which was conducted 
expressly for the purpose of assessing his level of service-
connected disabilities, should serve as an informal claim, 
and thus, the correct effective date for the award of TDIU.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board concludes that the February 1999 VA examination report 
was an informal claim for TDIU.  The Board notes that while a 
formal application for TDIU was not promptly forwarded to the 
veteran, this oversight has been cured as evidenced by the 
RO's receipt of VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, on January 
22, 2001, and the subsequent award of TDIU benefits.  
Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In this regard, service connection was already in effect for 
residuals of a fractured left distal tibia and posttraumatic 
stress disorder (PTSD).  The veteran filed a claim for an 
increased evaluation for his service-connected disabilities 
in January 1999. See VA Form 21-4138 received January 15, 
1999.  The February 1999 VA examination was performed to 
assess the veteran's current level of disability.  The 
examiner noted the veteran had not worked since 1988 because 
of both physical and emotional problems for which he was 
receiving SSA benefits.  The veteran's PTSD was determined to 
be chronic. The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 40, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV), reflected major impairment in several areas 
such as work, thinking, and mood.

As a formal claim for disability compensation had already 
been allowed, the date of VA examination may be accepted as 
the date of receipt of an informal claim for increase to 
include TDIU. 38 C.F.R. §§ 3.155(a), 3.157(b)(1).  The Court 
has held that where a veteran claims an increased rating for 
a service-connected disability, a claim for a total rating 
based on individual unemployability (which is a special type 
of increase) also may be raised under certain circumstances. 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  In the 
instant case, in the context of the veteran's claim for 
increased evaluations for his service-connected disabilities, 
the examiner's notation that the veteran had been unemployed 
since 1988, and his assignment of a GAF designation of 40 for 
service-connected PTSD, representing major impairment in 
several areas including work, reasonably raised an informal 
claim for TDIU.

While the date of claim has been established, the Board must 
next determine under 38 C.F.R. § 3.400(o)(2) the earliest 
date as of which it is factually ascertainable that the 
veteran was rendered unemployable due to his service-
connected disabilities. Concerning this, the Board notes that 
an examination report which may reasonably raise an informal 
claim for a particular benefit may not necessarily provide 
the evidence sufficient to grant the benefit.  Generally, 
total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. See 38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities. See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration. 38 C.F.R. § 
4.16(b).  The Board is precluded from granting a total rating 
under section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, Compensation 
and Pension Service.  Should the Board find that a case it is 
reviewing on appeal is worthy of consideration under section 
4.16(b), the Board may remand the case to the RO for referral 
to the Director, Compensation and Pension Service, but the 
Board may not grant a total rating in the first instance. See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board 
may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the 
decision by the RO whether to refer a case to the Director 
for extra-schedular consideration is an adjudicative decision 
subject to review by the Board and the Court.  For a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the last rating decision of record, prior to 
the March 2002 rating decision, was dated in March 1999.  At 
that time, the veteran was assigned a 50 percent disability 
evaluation for PTSD and a 20 percent disability evaluation 
for residuals of a fracture of the left distal tibia.  His 
combined disability evaluation was 60 percent. 38 C.F.R. § 
4.25.  Therefore, the specific objective percentage 
requirements for assignment of a total rating under 38 C.F.R. 
§ 4.16(a) were not met.  The veteran did not appeal the 
ratings assigned for his PTSD with associated recurrent major 
depressive episodes and panic disorder with agoraphobia or 
for his residuals of a fractured left distal tibia.  As such, 
the decision as to those ratings became final. 38 C.F.R. § 
20.302(a).

In the March 2002 rating decision currently on appeal, the RO 
increased the veteran's disability evaluation for PTSD to 70 
percent effective from January 22, 2001.  That decision also 
granted service connection for traumatic arthritis of the 
left ankle and assigned a 10 percent disability evaluation 
effective from January 22, 2001.  The 20 percent disability 
evaluation for residuals of a fractured left distal tibia was 
continued.  As such, the veteran's combined disability 
evaluation was 80 percent effective from January 22, 2001.  
Thus, it was not until January 22, 2001, that the veteran met 
the objective criteria for the award of TDIU. 38 C.F.R. § 
4.16(a). 

The Board notes that the veteran did not appeal the effective 
date for the 70 percent evaluation for PTSD or the grant of 
service connection for traumatic arthritis of the left ankle, 
to include the initial 10 percent rating assigned.  As such, 
the March 2002 rating decision became final with regard to 
those matters. 38 C.F.R. § 20.302(a).

Nevertheless, having failed to meet the objective criteria of 
38 C.F.R. § 4.16(a), prior to January 22, 2001, it then 
becomes necessary to consider the veteran's claim for a TDIU 
rating under the subjective criteria 38 C.F.R. § 4.16(b).  In 
this case, the veteran submitted a VA Form 21-8940 on January 
22, 2001.  He indicated that he last worked full-time in 
January 1987.  An August 1988 letter from the veteran's 
private physician to his former employer indicated that the 
veteran had had low back discomfort for at least ten years 
and that it had worsened in February 1987.  He had gone on 
sick leave beginning in January 1987.  The physician stated 
that the veteran's current diagnosis was myofascial pain and 
that he had been participating in a rehabilitation program 
and had made significant progress.  He opined that the 
veteran was employable and asked his former employer to 
consider offering him another job or his former job with 
modifications to reduce the demands on his back.   The Board 
notes that the veteran was not service-connected for any back 
disorder.

A November 1998 letter from a private psychologist noted the 
veteran had PTSD and was experiencing occupational 
difficulties.  However, he did not indicate that the 
veteran's PTSD rendered him unemployable.

Upon VA examination in February 1999, the examiner noted the 
veteran had not worked since 1988 because of "both physical 
and emotional problems," for which the veteran was receiving 
SSA benefits.  The veteran was assigned a GAF of 40 for 
findings of major impairment in several areas such as work, 
thinking, and mood.

SSA records reveal that the veteran became disabled as of 
January 1988.  Disability compensation was awarded for 
chronic low back pain and a personality disorder with alcohol 
abuse, neither of which are service-connected disabilities.

VA outpatient treatment records dated in January 1999 also 
indicate that the veteran had a history of chronic back 
problems, chronic obstructive pulmonary disease, 
fibromyalgia, hiatal hernia, hypercholesterolemia, left knee 
cartilage repair, skin cancer removal, right femur rod 
placement, and right ankle open reduction internal fixation.  
An entry dated in September 1999 indicated that the veteran 
had gone to college for two and a half years and had reported 
working as a carpenter for 10 years.  He had also worked in a 
power plant.  However, it was further noted that he had been 
disabled since 1989 due to a back injury.

On July 12, 2001, a Mental Residual Functional Capacity 
Assessment was performed.  It was determined that the 
veteran's ability to complete a normal workday and workweek 
without interruption from his PTSD was severely impaired.

A September 2001 "Attending Psychological Statement of 
Disability" found the veteran would not be able to return to 
work because of the severe limitations caused by his service-
connected PTSD.  It was the doctor's opinion that the veteran 
would not be able to work due to psychological difficulties.

A January 2002 VA Clinical Summary prepared by Ohio State 
University noted the impact of the veteran's PTSD symptoms 
were a factor in his poor work history.  A January 2002 VA 
examination indicated that the veteran worked for 10 years 
post-service in construction until he became disabled.

Based on the evidence above, there was no evidence of record 
prior to July 12, 2001, supporting a finding that the veteran 
was unable to secure and follow a substantially gainful 
occupation due solely to his service-connected PTSD or 
residuals of a fractured left distal tibia. 38 C.F.R. § 
4.16(b).  Indeed, the preponderance of the evidence indicates 
that the veteran's nonservice-connected back disorder had 
rendered him unemployable prior to that time.  While the 
February 1999 VA examination serves as the date of claim, the 
earliest date as of which it is factually ascertainable that 
the veteran was unemployable to due his service-connected 
disabilities was July 12, 2001. 38 C.F.R. § 4.00(o)(2).

Therefore, an effective date prior to January 22, 2001, for 
the award of TDIU is denied. 38 C.F.R. §§ 3.102, 3.400(o)(2).  
Assuming that the effective date of January 22, 2001, 
assigned by the RO in its March 2002 rating decision was 
incorrect, the error favored the veteran because the correct 
date was later than the date assigned. Williams v. Gober, 10 
Vet. App. 447, 452 (1997).


ORDER

An earlier effective date prior to January 22, 2001, for the 
grant of TDIU is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


